On Rehearing.
SOMMERVILLE, J.
The state, in its application for a rehearing, called our attention to the fact that the indictment in this case was ordered quashed and the defendant discharged; when no attack had been made on it, either in a motion to quash or in a motion in arrest of judgment. A rehearing was thereupon ordered for the purpose of reforming the judgment.
Objections were timely made by the defendant to the testimony offered by the state, and bills of exceptions were reserved to the rulings of the court, all as set forth in detail in the original opinion herein. Those reasons for judgment are reinstated and made the basis of the judgment now rendered.
It is ordered, adjudged, and decreed that the verdict and sentence appealed from be set aside; and the case is remanded to the district court to be there tried in accordance with law.